Citation Nr: 1756226	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-31 778		DATE
		

THE ISSUE

Entitlement to an increased initial disability evaluation for scoliosis of the lumbar spine, evaluated as 10 percent disabling prior to July 15, 2009; as 20 percent disabling from July 15, 2009, to December 15, 2010; and as 40 percent disabling thereafter.


ORDER

Prior to July 15, 2009, entitlement to an initial evaluation in excess of 10 percent for scoliosis of the lumbar spine is denied.

From July 15, 2009, to December 15, 2010, entitlement to an evaluation in excess of 20 percent for scoliosis of the lumbar spine is denied.

Beginning December 16, 2010, entitlement to an evaluation in excess of 40 percent for scoliosis of the lumbar spine is denied.


FINDINGS OF FACT

1.  Prior to July 15, 2009, the Veteran's scoliosis of the lumbar spine was manifested by pain and localized tenderness not resulting in abnormal spinal contour or gait, but did not result in forward flexion being limited to 60 degrees or less, combined range of motion to 120 degrees or less or muscle spasm or guarding resulting in abnormal spinal contour or gait, or incapacitating episodes.

2.  From July 15, 2009, to December 15, 2010, the Veteran's scoliosis of the lumbar spine was manifested by pain, flare-ups, and forward flexion limited to less than 60 degrees, but did not result in forward flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

3.  Beginning December 16, 2010, the Veteran's scoliosis of the lumbar spine was manifested by pain, flare-ups, functional loss due to pain, and forward flexion limited to 30 degrees, but did not result in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to July 15, 2009, the criteria for an evaluation in excess of 10 percent disabling for scoliosis of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2017).

2.  From July 15, 2009, to December 15, 2010, the criteria for an evaluation in excess of 20 percent disabling for scoliosis of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2017).

3.  Beginning December 16, 2010, the criteria for an evaluation in excess of 40 percent disabling for scoliosis of the lumbar spine have not been met.  38 U.S.C.   §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from April 2007 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO), granting service connection for scoliosis (23 degrees), lumbar spine with mild spasm, and assigning a 10 percent disabling evaluation effective July 19, 2007.

The Veteran testified before a Veterans Law Judge in March 2010, and before the undersigned in September 2017 at a travel board hearing; transcripts are of record.

The Board remanded this matter for further development in November 2010, June 2014, and December 2016, and the case has been returned for appellate consideration.  In an October 2014 supplemental statement of the case, the Appeals Management Center (AMC) increased the disability evaluation for scoliosis of the lumbar spine to 20 percent disabling for the period from July 15, 2009, to December 15, 2010; and to 40 percent thereafter.  Even though the AMC increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remains on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board finds there has been substantial compliance with its December 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.




Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Law and Analysis

The Veteran essentially contends that his service-connected scoliosis of the lumbar spine has been more disabling than the assigned evaluations of disability.  As the Veteran's claim is divided into distinct periods of time, the Board will address each in turn.

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2 (2017).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's scoliosis of the lumbar spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2017).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings for the thoracolumbar spine are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Additional notes are as follows:

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

Per Note (6), intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2017).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2017).

The Formula for Rating IVDS has the following notes:

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal segment, provided that the affects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Moreover, there is no indication on the VA examinations of record that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

In a September 2008 rating decision, the RO granted service connection for scoliosis (23 degrees), lumbar spine with mild spasm, assigning an initial disability evaluation of 10 percent effective July 19, 2007.  In an October 2014 rating decision, the Appeals Management Center (AMC) increased the disability evaluation for scoliosis of the lumbar spine to 20 percent disabling for the period from July 15, 2009, to December 15, 2010; and to 40 percent thereafter.

Prior to July 15, 2009

In October 2007, the Veteran was afforded a VA general medical examination.  The initial range of motion testing of the thoracolumbar spine yielded the following results:  forward flexion was to 90 degrees; extension was to 20 degrees; right lateral flexion was to 25 degrees; left lateral flexion was to 25 degrees; right lateral rotation was to 45 degrees; and left lateral rotation was to 45 degrees.  The examiner reported that range of motion was not further limited on repetitive-use testing.  No spasms were observed; there was left lumbar paraspinal tenderness.  Straight leg raises were negative bilaterally; motor strength, sensory exam, and deep tendon reflexes were normal bilaterally.  It was noted that the Veteran's gait was normal.

In September 2008, the Veteran was afforded a VA spine examination, which consisted of an in-person examination and complete review of the claims file.  The initial range of motion testing of the thoracolumbar spine yielded the following results:  forward flexion was to 90 degrees; extension was to 30 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 30 degrees; and left lateral rotation was to 30 degrees.  All measurements were with pain.  The examiner noted that the range of motion was not further limited by repetitive-use.  It was noted that there was mild paravertebral muscle spasm and exquisite tenderness with minimal palpable pressure.  Straight leg raises were negative; motor strength, deep tendon reflexes, and sensory examinations were all normal.  The Veteran's gait was normal.

The Veteran reported having intermittent locking of his spine with incontinence of urine.  He reported constant, moderate pain of 5/10, that did not radiate; intermittent spasms.  He reported that his symptoms limited his ability to walk 100 yards before flare-ups occur.  He reported daily flare-ups with pain of 10/10.  He reported that the pain affected his concentration and ability to sleep.  The Veteran denied being prescribed bedrest in the previous 12 months.

Based on a careful review of the foregoing, prior to July 15, 2009, the Board finds that an increased initial evaluation in excess of 10 percent disabling is not warranted.  The medical evidence shows that the Veteran's scoliosis of the lumbar spine was not manifested by forward flexion less than 60 degrees or a combined range of motion of less than 120 degrees, nor was there muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  No incapacitating episodes were reported.

When evaluating disabilities of the musculoskeletal system involving joints, in addition to the schedular criteria, adequate consideration must be given to functional loss due to flare-ups of pain, weakness, fatigability, incoordination, pain on movement, and lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca  v. Brown, 8 Vet. App. 202 (1995).  Consideration has been given to the evidence of functional loss and whether those manifestations of functional loss would rise to the level such that the next higher rating would be appropriate.

While considering the Veteran's descriptions of functional loss- difficulty with walking, concentration, and ability to sleep-and whether those manifestations would rise to the level such that the next higher rating would be appropriate, the Board finds that the objective medical findings are more probative.  See 38 C.F.R. §§ 3.159(a), 4.40, 4.45, 4.59 (2017); Layno v. Brown, 6 Vet. App. 465 , 469 (1994) (noting lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  On both the October 2007 and September 2008 VA examination reports, the examiners indicated that the range of motion measurements on repetitive-use testing were the same as on the initial range of motion testing.  All other testing was normal and the straight leg raising tests were negative.

Both VA examination reports show that the Veteran reported constant pain, and the September 2008 report shows pain during all range of motion testing.  Pain alone, however, is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-8 (2011).

Prior to July 15, 2009, therefore, the Board finds that the Veteran was not so limited by the factors noted in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2017), as to constitute forward flexion of less than 60 degrees; combined range of motion of less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Accordingly, the Veteran's functional loss does not more nearly approximate the criteria for an increased rating.

Based upon the foregoing, as the preponderance of the evidence is against the claim as to this timeframe, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

July 15, 2009, to December 15, 2010

The Veteran was afforded a VA spine examination in July 2009, which consisted of an in-person examination.  The initial range of motion testing of the thoracolumbar spine yielded the following results:  forward flexion was to 50 degrees; extension was to 20 degrees; right lateral flexion was to 15 degrees; left lateral flexion was to 15 degrees; right lateral rotation was to 15 degrees; and left lateral rotation was to 15 degrees.

The Veteran was able to perform repetitive-use testing, yielding the following results:  forward flexion was to 40 degrees; extension was to 10 degrees; right lateral flexion was to 15 degrees; left lateral flexion was to 15 degrees; right lateral rotation was to 15 degrees; and left lateral rotation was to 15 degrees.

The examiner noted that the Veteran was tender over the paraspinal musculature bilaterally, and his gait was slow, slightly broad-based, and demonstrated an increased lumbar lordosis and apparent scoliosis on inspection.  The examiner reported that the straight leg raising was to 20 degrees on the right and 30 degrees on the left, accompanied by low back pain bilaterally.

The Veteran reported having daily, nonradiating back pain, with activity-related flare-ups.  He also reported having had five incapacitating episodes in the past 12 months.  Back pain limited his ability to sit for long periods.

Based upon a careful review of the foregoing, from July 15, 2009, to December 15, 2010, the Board finds that an evaluation in excess of 20 percent disabling is not warranted.  The medical evidence shows that the Veteran's scoliosis of the lumbar spine was not manifested by forward flexion to 30 degrees or less or forward ankylosis of the entire thoracolumbar spine.  Ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

The Veteran reported having incapacitating episodes.  Pursuant to Note (6) of the General Rating Formula for the spine, the severity of incapacitating episodes is used to evaluate disability from intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  In the presence of IVDS, the rating agency will evaluate the disability either under the General Rating Formula or based upon incapacitating episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2017).

The Veteran, as a lay person, is competent to note what he experiences, including taking bedrest.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The diagnosis of IVDS, however, is a complex medical question that requires expertise the Veteran has not been shown to have.  See 38 C.F.R. 3.159(a)(1) (2017).  Here, the Veteran's medical records do not show a diagnosis of IVDS, so the use of incapacitating episodes for evaluating disability does not apply and the Veteran has been considered not to have incapacitating episodes.

In addition to considering the schedular criteria of the forward flexion and combined ranges of motion measurements recorded during the July 2009 VA examination, the Board has also considered the functional loss due to flare-ups of pain, pain on movement, and interference with sitting and walking.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca  v. Brown, 8 Vet. App. 202 (1995).  As stated above, the Board finds the objective medical findings more probative on this issue.  See 38 C.F.R. §§ 3.159(a), 4.40, 4.45, 4.59 (2017); Layno v. Brown, 6 Vet. App. 465 , 469 (1994) (noting lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board finds that these symptoms were accounted for in the July 2009 VA examination report in the repetitive-use testing measurements.  The report shows that on repetitive-use testing the Veteran's forward flexion was reduced to 40 degrees from the initial measurement of 50 degrees, and the combined range of motion was reduced to 110 degrees from the initial measurement of 130 degrees.  This squarely placed the evaluation at 20 percent disabling and contemplated pain.  As stated above, pain alone is not sufficient to warrant a higher rating.  See  Mitchell v. Shinseki, 25 Vet. App. 32, 36-8 (2011).

The Board finds that, from July 15, 2009, to December 15, 2010, the Veteran was not so limited by the factors noted in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2017) as to constitute forward flexion limited to 30 degrees or less, or forward ankylosis of the entire thoracolumbar spine, or incapacitating episodes.  Therefore, the Veteran's functional loss does not more nearly approximate the criteria for an evaluation in excess of 20 percent.

Based upon the foregoing, as the preponderance of the evidence is against the claim as to this timeframe, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Beginning December 16, 2010

In March 2010, the Veteran testified before a Veterans Law Judge at a travel board hearing, stating that he got up at five in the morning, and some mornings, his back would just stop dead and he would have to lie back down; at times he could not move.

The Veteran was afforded a VA examination in December 2010, which included an in-person examination, and the claims file was available to the examiner.  The initial range of motion testing of the thoracolumbar spine yielded the following results:  forward flexion was to 30 degrees; extension was to 5 degrees; right lateral flexion was to 10 degrees; left lateral flexion was to 10 degrees; right lateral rotation was to 15 degrees; and left lateral rotation was to 15 degrees.

The examiner reported that the Veteran was able to do repetitive-use testing and that there was no change in range of motion or level of pain.  It was noted, however, that during the repetitive-use testing, the Veteran had an unusual breathing habit and that he appeared to be in an unusual amount of pain.

It was noted that the Veteran had tenderness throughout the entire lumbar spine region.  There was no spasm observed.  Straight leg raises were negative bilaterally; strength, deep tendon reflexes, and gait were normal.  The examiner reported that the Veteran had decreased sensation in the left leg.

The Veteran reported constant, severe back pain, 8-9/10, which affected his ability to sleep.  Walking, lifting, and bending aggravated his symptoms.  He reported pain radiating to his left leg.  He reported that he had had incapacitating episodes within the past 12 months for which a physician prescribed bed rest.  The Veteran reported that he took medications every other day as well as used thermal treatment and a TENS unit to address pain.

In September 2014, the Veteran was afforded a VA examination of his thoracolumbar spine, which consisted of an in-person examination.  The initial range of motion testing of the thoracolumbar spine yielded the following results:  forward flexion was to 20 degrees with pain at 20 degrees; extension was to 15 degrees with pain at 15 degrees; right lateral flexion was to 15 degrees with pain at 15 degrees; left lateral flexion was to 20 degrees with pain at 20 degrees; right lateral rotation was to 15 degrees with pain at 15 degrees; and left lateral rotation was to 15 degrees with pain at 15 degrees.

The Veteran was able to perform repetitive-use testing, after which the following results were obtained:  forward flexion was to 20 degrees; extension was to 20 degrees; right lateral flexion was to 20 degrees; left lateral flexion was to 20 degrees; right lateral rotation was to 20 degrees; and left lateral rotation was to 20 degrees.

The Veteran reported increased pain, burning, and tightness, and the Veteran reported flare-ups of these symptoms.  The examiner reported that the Veteran had localized tenderness on palpation over the left iliac crest.  It was noted that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  On the sensory exam, the Veteran had decreased sensation to light touch in the left upper anterior thigh and the right thigh/knee.  The straight leg raising test was negative bilaterally.  The examiner reported that the Veteran had mild (intermittent pain, usually dull) radicular pain in the lower extremities bilaterally.  The examiner indicated that the Veteran's right side was not affected by radiculopathy while the left side had mild affect.  The examiner recorded that the Veteran did not have any other neurologic abnormalities, such as bowel or bladder problems, related to his back condition.  The examiner noted that the Veteran did not have IVDS.  The examiner noted that the Veteran used a brace on a constant basis for locomotion.  Imaging studies had been done and arthritis was not documented; mild S type scoliosis was documented.

The examiner reported that the Veteran's posture and gait were within normal limits.  Muscle strength was reported as normal except for the knees bilaterally on both flexion and extension.  The examiner opined that there were no additional factors of weakness, fatigability, incoordination, or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the thoracolumbar spine.

In September 2017, the Veteran testified before the undersigned at a travel board hearing.  The Veteran testified that initially pain started down his left leg, but then, it was shooting up into his neck; the pains were sharp, shooting.  He stated that some days he could not get out of bed and his wife had to help him.  The Veteran stated that his condition was progressing and not getting any better.

Based on a careful review of the foregoing, beginning December 16, 2010, the Board finds that an evaluation in excess of 40 percent disabling is not warranted.  The medical evidence shows that the Veteran's scoliosis of the lumbar spine was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  Although the Veteran experienced some limitation of motion and used a brace for locomotion, he maintained the capacity to move his spine.  Thus, the Board finds that, though notably restricted, the Veteran's range of motion was not functionally ankylosed as evidenced by his continued capacity to move the spine.

As stated above, the use of incapacitating episodes for evaluating the Veteran's disability does not apply here.  The Board acknowledges the Veteran's testimony that often he could not get out of bed or that his wife had to help him get out of bed.  Nevertheless, during the September 2014 VA examination, the Veteran was found not to have IVDS, and the medical evidence of record does not show a diagnosis of IVDS.  See 38 C.F.R. 3.159(a)(1) (2017); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Because the Veteran's bedrest has not been shown to be related to IVDS, the use of incapacitating episodes for evaluating disability does not apply, and the Veteran has been considered not to have incapacitating episodes.

In addition to considering the schedular criteria for the forward flexion recorded during the December 2010 and September 2014 VA examinations, the Board has also considered the functional loss due to flare-ups of pain, pain on movement, and interference with walking, lifting, bending, and sleeping.   See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca  v. Brown, 8 Vet. App. 202 (1995).  As stated above, pain alone is not sufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).

The Board finds that, beginning December 16, 2010, the Veteran was not so limited by the factors noted in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2017) as to constitute unfavorable ankylosis of the entire thoracolumbar spine.  Therefore, the Veteran's functional loss does not more nearly approximate the criteria for an evaluation in excess of 40 percent.

 Based upon the foregoing, as the preponderance of the evidence is against the claim as to this timeframe, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board notes that, in an October 2014 rating decision, the AMC granted service connection for lumbar radiculopathy of the left lower extremity evaluated as 10 percent disabling effective July 24, 2014.  Accordingly, the Veteran has already been assigned a separate disability rating for associated neurologic conditions per Note (1) of 38 C.F.R. § 4.71a.  Moreover, he has not expressed disagreement with the disability evaluation assigned.

The Board acknowledges that during the September 2008 VA spine examination, the Veteran reported bladder incontinence.  Based upon the following evidence of record, the Board finds that the assignment of a separate disability rating for an associated neurologic condition per Note (1) of 38 C.F.R. § 4.71a (2017), is not warranted.

The Veteran's medical records show that in January 2008, he was seen by Dr. J.P. for enuresis, bedwetting, in connection to his non-service connected rhabdomyolysis.  (MTR, Mar. 24, 2008.)  The Veteran was referred for a urological consultation.  In September 2009, the Veteran was afforded a VA genitourinary examination for a comment on "any residuals secondary to [the Veteran's] previous diagnosis with rhabdomyolysis."  The Veteran reported only bed wetting, no incontinence during the day.  No genitourinary abnormalities were found.

The Veteran's medical treatment records show that in November 2009, the Veteran denied any recent history of bladder incontinence.  (MTR, July 16, 2014, at 188.)  In September 2010, during a telephone consultation concerning his complaint of low back pain, the Veteran reported "urinary weakness."  He responded positively to increased urinary frequency but gave a negative response for urinary urgency.  (CAPRI, Nov. 17, 2010, at 1.)  In May 2015, it was recorded that the Veteran had no incontinence.  (CAPRI, July 24, 2015.)

The Board finds that the Veteran's enuresis pre-dated the appeal period and was resolved.  In the September 2014 VA examination report, it was expressly indicated that the Veteran did not have any other neurologic abnormalities, such as bowel or bladder problems, related to his lumbar spine disorder.  Furthermore, there is no evidence of record to suggest that the Veteran's enuresis was related to his lumbar spine condition rather than his rhabdomyolysis, as investigated, or some other condition.  A separate rating, therefore, is not warranted.

During the September 2017 hearing, the Veteran's representative argued that rating under a more appropriate diagnostic code, such as the one assigned for rhabdomyolysis, should result in a higher rating.  The Veteran testified that his debilitating condition is actually rhabdomyolysis, which is affecting his back muscles rather than his service-connected scoliosis.  The Veteran's rhabdomyolysis was diagnosed and treated during service but, because it preexisted service, the RO denied service connection in an October 2007 rating decision.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Disabled American Veterans





Department of Veterans Affairs


